NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TRACEY K. RANDALL,                              No.    19-35984

                Plaintiff-Appellant,            D.C. No. 3:18-cv-05966-RAJ

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                           Submitted February 3, 2021**
                              Seattle, Washington

Before: GRABER, McKEOWN, and PAEZ, Circuit Judges.

      Tracey Randall appeals the district court’s judgment affirming the Social

Security Commissioner’s denial of his application for Supplemental Security

Income under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381–83. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

judgment affirming the Administrative Law Judge’s (“ALJ”) denial of social

security benefits, “and will disturb the denial of benefits only if the decision

‘contains legal error or is not supported by substantial evidence.’” Ford v. Saul,

950 F.3d 1141, 1153–54 (9th Cir. 2020) (citation omitted). We will not reverse an

ALJ’s decision for harmless error, which exists “when it is clear from the record

that the ALJ’s error was ‘inconsequential to the ultimate nondisability

determination.’” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)

(internal quotation marks omitted).

1.    The ALJ properly evaluated the medical evidence. First, the ALJ properly

found that the treating psychologists’ opinions were inconsistent with Randall’s

mental–status examination results and range of activities. Thus, the ALJ

discounted their opinions for “specific and legitimate” reasons that are supported

by substantial evidence in the record. See Ford, 950 F.3d at 1154–56; Ghanim v.

Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014). The ALJ’s failure to discuss Dr.

Wingate’s 2008 opinion was harmless error because this opinion was entirely

consistent with her other opinions, which were duly considered. See Molina v.

Astrue, 674 F.3d 1104, 1121–22 (9th Cir. 2012).

      Second, where the opinions of the state agency medical consultants were

consistent with the objective medical findings of record, the ALJ’s decision to give


                                           2
“great weight” to their opinions was supported by substantial evidence. See Shaibi

v. Berryhill, 883 F.3d 1102, 1107 (9th Cir. 2017) as amended (Feb. 28, 2018)

(finding no legal error where there was no “obvious inconsistency” between a

medical opinion and the ALJ’s findings). These findings included mild

degenerative changes to the spine, no neurologic motor deficits, normal gait,

overall conservative treatment with no surgery, positive results from pain

medication, and Randall’s reported range of activities.

      Third, the ALJ did not err in his consideration of evidence from medical

providers who did not state an opinion regarding Randall’s limitations. The

evidence that Randall offers from these other medical providers is consistent with

the ALJ’s findings. See id. Substantial evidence supports the ALJ’s determination

as to these medical providers. See Ford, 950 F.3d at 1154.

2.    The ALJ properly evaluated the “other source” evidence from mental health

counselor Bill Wilson. The ALJ considered the counselor’s assessment and, in

determining Randall’s residual functional capacity, the ALJ included some

limitations from that assessment. In light of the record as a whole, the counselor’s

notes do not show that Randall’s limitations were more severe. See Shinseki v.

Sanders, 556 U.S. 396, 409 (2009) (“[T]he burden of showing that an error is

harmful normally falls upon the party attacking the agency’s determination.”).

Substantial evidence thus supports the ALJ’s assessment. See Ford, 950 F.3d at


                                         3
1154.

3.      The ALJ properly discredited some of Randall’s testimony about his

symptoms and limitations. Randall’s allegations of physical and mental symptoms

were inconsistent with the record medical findings. See 20 C.F.R. § 416.929(c)(4).

Improvement with conservative treatment is a convincing reason to discount an

allegation of disabling symptoms; conservative measures like medication

controlled Randall’s symptoms well. See Warre v. Comm’r of Soc. Sec. Admin.,

439 F.3d 1001, 1006 (9th Cir. 2016); Tommasetti, 533 F.3d at 1040. And “an ALJ

may consider any work activity, including part-time work, in determining whether

a claimant is disabled.” Ford, 950 F.3d at 1156. Randall’s activities during the

relevant period undermined his allegations. See Molina, 674 F.3d at 1113; Drouin

v. Sullivan, 966 F.2d 1255, 1258 (9th Cir. 1992). Substantial evidence supports the

ALJ’s determination that Randall was more able and active than he asserted. See

Ford, 950 F.3d at 1154.

4.      The ALJ properly discounted the statements of Randall’s long-term partner

Julie Wilson. Her statements, which echoed Randall’s testimony, were

inconsistent with the objective medical evidence. Substantial evidence thus

supports the ALJ’s decision to give her statements “minimal weight.”

5.      Substantial evidence supports the ALJ’s residual functional capacity and

step-five findings, which included Randall’s credible limitations. In the


                                          4
hypothetical question posed to the vocational expert, the ALJ properly included

only those limitations found credible and supported by substantial evidence in the

record. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175–76 (9th Cir. 2008).

      AFFIRMED.




                                         5